It is an honour to be in this Hall for the opening of the seventy-fourth session of the General Assembly. On behalf of the Republic of Nauru, I would like to congratulate His Excellency Mr. Tijjani Muhammad-Bande on his recent assumption of the presidency of the General Assembly. Let me assure him of my delegation’s full cooperation and support as he steers our important work during this session. I would also like to thank Her Excellency Ms. Maria Fernanda Espinosa Garces for her exceptional work as our outgoing President.
As it is my first time appearing before this body as the President of Nauru, allow me to recognize the Secretary-General, His Excellency Mr. Antonio Guterres, and to commend him for his recent trip to the Pacific. I hope that it will be the first of several visits to our region, as the United Nations strives to become more responsive to the needs of the smallest and the most vulnerable.
The Secretary-General posed an incredibly important question to us in his opening address: referring to a world of disquiet and a growing fear of the people that they are being left behind, he asked: “Do they believe, as leaders, we will put people first?” (A/74/PV.3, p. 1). More than just a question, it was a poignant reminder that we gather here merely as servants of the people. His words should also serve as a challenge to all of us to build a more equitable and responsive Government at home and a more equitable and responsive multilateral system here at the United Nations.
The Secretary-General’s challenge resonates strongly in Nauru, where just last month we held elections that saw over half the seats in Parliament change hands. The people of Nauru have spoken loud and clear that they are seeking change. Indeed, after an economic collapse followed by many years of stagnation, far too many Nauruans have been left behind, and they are hungry for improvements in the quality of their lives. It is the highest priority of my Administration to restore to them what has been lost, return what has been taken and deliver on the promises that have gone unfulfilled for too long. By working with our partners towards our Sustainable Development Goals (SDGs) and climate goals, I am confident that my Administration can succeed where previous ones have stumbled. And important work has already begun that promises to transform our country in meaningful ways.
Construction is moving forward on a major upgrade to our maritime port, which promises to deliver a much greater measure of food and energy security, as well as unlock new economic opportunities for the country. Our current arrangement requires that ships be moored at sea, with supplies ferried to shore by smaller vessels. This set-up is incredibly costly, and unpredictable weather can delay shipments of basic goods for days.
Jointly funded by the Green Climate Fund, the Asian Development Bank, Australia and the Government of Nauru, the new port has the potential to become a hub of commerce for our small island and the wider Pacific. Value-added services for fishing and shipping vessels will become viable in Nauru. It will become far easier for ships’ crews to disembark, thereby providing local business owners with more business opportunities. The port will also open new markets to our exports and facilitate the development of new trade partners and ventures, all of which will provide a more diversified and reliable revenue stream for our economy.
Our plan is to move forward with port construction in parallel with the development of the interior of our island. The Higher Ground initiative, as it is known, represents a historic opportunity to build our resilience to climate change and sea-level rise by moving housing and critical infrastructure away from our vulnerable coastal areas. An area equal to 80 per cent of our island, topside, rises many meters above sea level and sits undeveloped, providing a veritable blank canvas to reimagine sustainability on small islands. We are in the early stages of developing a master plan, which we look forward to sharing with committed partners in the near future.
A new port facility and the Higher Ground initiative, along with an aggressive push on renewable energy and efficiency, serve as the major cornerstones of a sustainable-development strategy that has the potential to create good jobs, generate new revenue streams and radically improve our fiscal situation. More importantly, those efforts will finally create a wealth of new opportunities for our youth, something that has gone missing in Nauru for a generation.
The potential upside in Nauru is significant, but there remain some distressing barriers to fully capitalize on that moment. Early this year, Nauru presented its first voluntary national review at the High-level Political Forum on Sustainable Development. The voluntary- national- review process helped focus attention on the key gaps and challenges in the implementation of our national strategies. Health and education emerged as two areas that require urgent attention.
The President of the General Assembly has highlighted education as a key component of the vision for this session of the General Assembly; so it is too for my country. Teacher retention is a persistent challenge, and student truancy has risen to alarming levels. Also, the lack of good job opportunities that require a diploma has led some families to question the value of a quality education. I will therefore be calling for a review of the education system in Nauru to address the challenges and issues that we face, with a view to putting in place a quality education system that will provide all learners, young and old, with capabilities to become economically productive, develop sustainable livelihoods and enhance individual well-being. But, most importantly, the curriculum will embrace the Nauruan language, cultures and traditions.
A healthy population is equally important to the health of a nation. Nauru suffers from some of the highest rates of non-communicable diseases in the world. Diabetes has taken the lives of far too many friends and family members. Some of this situation can be attributed to the astronomical price of fresh fruits and vegetables on the island, where even basic produce can cost as much as $16 per kilogram. Our water supply does not meet the standards of the World Health Organization, and we need to upgrade and climate-proof our health-care facilities. We are losing our loved ones and their expertise. We are losing our history. We will require multilateral assistance, or we risk losing our future as well.
The climate crisis is another challenge to our medium- and long-term viability, which is why climate action has been fully integrated into our development strategy. We take our international obligation to reduce emissions very seriously, but as a small and vulnerable country, our overriding priority must be resilience. Nauru already sits in a drought-prone region of the Pacific, and the frequency of droughts is projected to increase in the future. Improving our water security is therefore a key priority. We do not currently have a modern distribution system, so we rely on trucks to deliver water to on-site storage tanks. Installing new tanks and buying additional trucks can improve the situation in the short term, but our priority must be to install a water- and sewerage-reticulation system, as envisioned in our Nauru Water and Sanitation Master Plan.
Eradicating poverty and improving our way of life also revolves around the development of sustainable energy supplies. The importation of fossil fuels is a massive drain on our national coffers. I am therefore pleased to announce that much progress has been made in reaching our target of generating 50 per cent of our energy from solar power by 2020. This is an incredible feat for our small island, and I must attribute its success to the collaboration with our development partners, namely, the United Arab Emirates, New Zealand, the European Union and the Asian Development Bank, all of which I would like to acknowledge. I thank them very much.
The small island countries of the Pacific, including Nauru, are highly dependent on marine resources for its sustenance and economic development. The tuna fishery is worth $6 billion annually, and it is one of the best- managed fisheries in the world. I attribute the success to our award-winning organization — the parties to the Nauru Agreement Concerning Cooperation in the Management of Fisheries of Common Interest — and the combined efforts of the Forum Fisheries Agency and the Pacific Community. I must also recognize the contributions of the outstanding men and women of the Nauru Agreement and its member countries, who have been persistent in their efforts and bold in their vision. However, as a word of concern, this fishery is projected to disperse and disappear from the waters of the nine member countries and territories of the Nauru Agreement in the not-too-distant future — another effect of the climate crisis. Sea-level rise is not only about an existential threat to our small and low-lying island. Climate change also threatens an economic Armageddon if the tuna fishery disappears.
With regard to small island developing States (SIDS), we have a very useful plan for improving our efforts in the SIDS Accelerated Modalities of Action Pathway, which highlights our special circumstances and development challenges. As small island developing States, we have always called for genuine and durable partnerships. Partnerships are certainly part of the solution, but they need to be mainstreamed, tailored and SIDS-friendly. Treating everyone the same does not mean that everyone is treated fairly, and this is why we continue to stress the special case of the small island developing States.
We applaud the efforts of the Secretary-General in spearheading the reform of the United Nations development system to be more effective and fit for purpose. The recent review of the multi-country office brings special attention to small islands, including in the establishment of the multi-country office in the North Pacific. For our subregion, this has been long overdue and is a positive step in the right direction towards ensuring longer term in-country engagement for durable institutional-capacity development. We look forward to working closely with the United Nations and our development partners in shaping the future that we want — one that is risk resilient and one where our children have a future.
As already mentioned, Nauru is taking very ambitious domestic action to address climate change, and while there are similar pockets of activity around the globe, the sum total leaves us far short of our goals as set forth in the Paris Agreement on Climate Change. After decades of inaction and delay, many dangerous impacts are now unavoidable, all of which are well captured in the special report of the Intergovernmental Panel on Climate Change, entitled Global Warming of 1.5° C. In small island developing States, many of those effects have been with us for quite some time. Climate change will be the defining security challenge of the century, and it requires a similarly robust multilateral response. For that reason, Nauru supports the proposal by the Pacific small island developing States to appoint a United Nations special representative for climate and security, whose work must begin with an assessment of the capacity of the United Nations to respond to climate disasters.
It is not enough to proclaim the virtues of multilateralism if we do not strengthen the commitment to achieving the Sustainable Development Goals for citizens everywhere. Development is not sustainable if it is not fair and inclusive. We therefore call on the United Nations to embrace willing and capable partners like Taiwan in its SDG endeavours. Taiwan is ready to share the experience it has accumulated in reaching its level of success with its partner countries, including Nauru. In 2018 alone, Taiwan carried out development projects in various SDG fields.
It is high time that the United Nations lived up to the ideals it espouses. On that note, I want to thank the Government of Cuba for strengthening my country’s health sector through the deployment of its very able medical brigade. Yet while that brigade is saving lives in Nauru, its own people continue to suffer extreme and unjust hardships under the economic, commercial and financial embargo that the United States has imposed on Cuba for nearly six decades. We call on the United States not to forget the friendly people of Cuba, who are hurting under its sanctions.
The work of the International Law Commission on the topic of sea-level rise in relation to international law is of tremendous importance and interest for the Pacific region. The issues around baselines and rising seas are critical, and we believe that it is in the interest of all States to give serious consideration to the effects of sea- level rise on the livelihoods of their peoples. Ensuring the security of our oceans is another problem that we must all tackle. Illegal, unreported and unregulated fishing represents a great threat and serious losses for our small economy. Those issues are enshrined in SDG 14, and in that regard we look forward to the convening of the second United Nations Ocean Conference in Portugal in 2020.
My administration is determined to give more than it receives and committed to being a champion for the weak, the vulnerable and the voiceless, taking nothing from them but rather giving them a better education system, a better health-care regime and renewable energy resources, while helping to equip them to navigate a future that is hopeful yet unpredictable. And while we cannot build that better future alone, we are looking forward to forging the strong partnerships and powerful multilateral system that we require. I am fully aware of the challenges that we face as a Pacific small island developing State, but I can also see the great opportunities that are now within our grasp. Here I would like to recall the words of the Secretary-General, when at the opening of the general debate (see A/74/ PV.3) he said, “We the leaders must deliver for we the peoples”. May God bless the Republic of Nauru and may God bless the United Nations.
